
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.5



CHANGE OF CONTROL AGREEMENT


        AGREEMENT by and between CAESARS ENTERTAINMENT, INC., a Delaware
corporation (the "Company"), and BERNARD E. DeLURY, JR. (the "Employee"), dated
as of the 26th day of May, 2004.

        The Board of Directors of the Company (the "Board"), has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication of the Employee, notwithstanding
the possibility, threat, or occurrence of a Change of Control (as defined below)
of the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control, to encourage the
Employee's full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Employee with compensation arrangements upon a Change of Control which provide
the Employee with individual financial security and which are competitive with
those of other corporations and, in order to accomplish these objectives, the
Board has caused the Company to enter into this Agreement.

        NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.Certain Definitions.

        (a)   The "Effective Date" shall be the first date during the "Change of
Control Period" (as defined in Section l(b)) on which a Change of Control
occurs. Anything in this Agreement to the contrary notwithstanding, if the
Employee's employment with the Company is terminated prior to the date on which
a Change of Control occurs, and it is reasonably demonstrated by Employee that
such termination (1) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (2) otherwise arose in
connection with or anticipation of a Change of Control, then for all purposes of
this Agreement the "Effective Date" shall mean the date immediately prior to the
date of such termination.

        (b)   The "Change of Control Period" is the period commencing on the
date hereof and ending on the earlier to occur of (i) the third anniversary of
such date or (ii) the first day of the month next following the Employee's
attainment of age 65; provided, however, that commencing on the date one year
after the date hereof, and on each annual anniversary of such date (such date
and each annual anniversary thereof is hereinafter referred to as the "Renewal
Date"), the Change of Control Period shall be automatically extended so as to
terminate on the earlier of (x) three years from such Renewal Date or (y) the
first day of the month coinciding with or next following the Employee's
attainment of age 65, unless at least 60 days prior to the Renewal Date the
Company shall give the Employee written notice that the Change of Control Period
shall not be so extended.

        (c)   The "Employment Agreement" shall mean the Employment Agreement by
and between the Company and the Employee on the Effective Date.

        2.    Change of Control.    For the purpose of this Agreement, a "Change
of Control" shall mean:

        (a)   An acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (1) the then outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (2) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities") (a "Control Purchase"); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company;
(2) any

--------------------------------------------------------------------------------



acquisition by the Company; (3) Any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; (4) any acquisition by any corporation pursuant to a
transaction which complies with clauses (1), (2) and (3) of subsection (c) of
this definition; or (5) any acquisition by Barron Hilton or the Conrad N. Hilton
Fund; or

        (b)   A change in the composition of the Board such that the individuals
who, as of the effective date of this Agreement, constitute the Board (such
Board shall be hereinafter referred to as the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this definition, that any individual, who becomes a member of the
Board subsequent to the effective date of this Agreement, whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board; or

        (c)   The consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company ("Corporate Transaction"); excluding however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the outstanding
Company common stock and outstanding Company voting securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 60% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the outstanding Company
common stock and outstanding Company voting securities, as the case may be,
(2) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 20% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Corporate Transaction, and (3) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or

        (d)   A complete liquidation or dissolution of the Company.

        3.    Employment Period.    If there is a Change of Control, the Company
hereby agrees to continue the Employee in its employ, and the Employee hereby
agrees to remain in the employ of the Company, for the period commencing on the
Effective Date and ending on the earlier to occur of (a) the later of (i) the
third anniversary of such date, and (ii) the expiration of the Term (as set
forth in the Employment Agreement), or (b) the first day of the month coinciding
with or next following the Employee's attainment of age 65 (the "Employment
Period").

2

--------------------------------------------------------------------------------



        4.    Terms of Employment.    

        (a)   Position and Duties.

        (i)    During the Employment Period, (A) the Employee's position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities shall be at least commensurate in all material
respects with the most significant of those held, exercised and subject to the
provisions of the Employment Agreement, assigned at any time during the 90-day
period immediately preceding the Effective Date and (B) subject to the
provisions of the Employment Agreement, the Employee's services shall be
performed at the location where the Employee was employed immediately preceding
the Effective Date or any office or location less than thirty-five (35) miles
from such location.

        (ii)   During the Employment Period, and excluding any periods of
vacation and sick leave to which the Employee is entitled, the Employee agrees
to devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Employee hereunder and as provided in the
Employment Agreement, to use the Employee's reasonable best efforts to perform
faithfully and efficiently such responsibilities. During the Employment Period
it shall not be a violation of this Agreement for the Employee to (A) serve on
corporate, civic or charitable boards or committees, (B) deliver lectures,
fulfill speaking engagements or teach at educational institutions, (C) manage
personal investments or (D) participate as a member or consultant to
professional associations and to otherwise participate in the activities of
associations in such manner as has been historically conducted by the Employee,
so long as such activities do not significantly interfere with the performance
of the Employee's responsibilities as an employee of the Company in accordance
with this Agreement. It is expressly understood and agreed that to the extent
that any such activities have been conducted by the Employee prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Employee's responsibilities to the Company.

        (b)   Compensation.

        (i)    Base Salary.    During the Employment Period, the Employee shall
receive an annual base salary ("Base Salary") at a monthly rate at least equal
to the highest monthly base salary paid or payable to the Employee by the
Company during the twelve-month period immediately preceding the month in which
the Effective Date occurs. During the Employment Period, the Base Salary shall
be reviewed at least annually and shall be increased at any time and from time
to time as shall be substantially consistent with increases in base salary
awarded in the ordinary course of business to other key employees of the Company
and its subsidiaries. Any increase in Base Salary shall not serve to limit or
reduce any other obligation to the Employee under this Agreement. Base Salary
shall not be reduced after any such increase.

        (ii)    Annual Bonus.    In addition to Base Salary, the Employee shall
be awarded, for each fiscal year during the Employment Period, an annual bonus
(an "Annual Bonus") (either pursuant to the incentive compensation plan of the
Company or otherwise) in cash at least equal to the average bonus payable to the
Employee from the Company and its subsidiaries in respect of the three fiscal
years immediately preceding the fiscal year in which the Effective Date occurs.

        (iii)    Incentive, Savings and Retirement Plans.    In addition to Base
Salary and Annual Bonus payable as hereinabove provided, the Employee shall be
entitled to participate during the Employment Period in all incentive, savings
and retirement plans, practices, policies and

3

--------------------------------------------------------------------------------






programs applicable to other key employees of the Company and its subsidiaries
(including the Company's employee benefit plans, in each case providing benefits
which are the economic equivalent to those in effect on the Effective Date or as
subsequently amended for employees generally). Such plans, practices, policies
and programs, in the aggregate, shall provide the Employee with compensation,
benefits and reward opportunities at least as favorable as the most favorable of
such compensation, benefits and reward opportunities provided by the Company for
the Employee under such plans, practices, policies and programs as in effect at
any time during the 90-day period immediately preceding the Effective Date or,
if more favorable to the Employee, as provided at any time thereafter with
respect to other key employees of the Company and its subsidiaries.

        (iv)    Welfare Benefit Plans.    During the Employment Period, the
Employee and/or the Employee's family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its subsidiaries
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs), at least as favorable as the most
favorable of such plans, practices, policies and programs in effect at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Employee and/or the Employee's family, as in effect at any time
thereafter with respect to other key employees of the Company and its
subsidiaries.

        (v)    Expenses.    During the Employment Period, the Employee shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Employee in accordance with the most favorable policies, practices and
procedures of the Company and its subsidiaries in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Employee, as in effect at any time thereafter with respect to other key
employees of the Company and its subsidiaries.

        (vi)    Fringe Benefits.    During the Employment Period, the Employee
shall be entitled to fringe benefits in accordance with the most favorable
plans, practices, programs and policies of the Company and its subsidiaries in
effect at any time during the 90-day period immediately preceding the Effective
Date or, if more favorable to the Employee, as in effect at any time thereafter
with respect to other key employees of the Company and its subsidiaries.

        (c)    Office and Support Staff.    During the Employment Period, the
Employee shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Employee by
the Company and its subsidiaries at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Employee,
as provided at any time thereafter with respect to other similarly situated key
employees of the Company and its subsidiaries.

        (d)    Vacation.    During the Employment Period, the Employee shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its subsidiaries as in effect at any
time during the 90-day period immediately preceding the Effective Date or, if
more favorable to the Employee, as in effect at any time thereafter with respect
to other key employees of the Company and its subsidiaries.

        (e)    Indemnification.    During the term of the Employee's employment
with the Company and for a period of not less than three years (or, if
applicable, such longer period as the Company then provides coverage for its
executives generally) after the Date of Termination (as defined below) the
Employee shall be entitled to indemnification and, to the extent available on
commercially reasonable terms, insurance coverage therefor, with respect to the
various liabilities as to which the Employee has been customarily indemnified
during the Change of Control Period.

4

--------------------------------------------------------------------------------






5.Termination.

        (a)    Death or Disability.    This Agreement shall terminate
automatically upon the Employee's death. If the Company determines in good faith
that the Disability of the Employee has occurred (pursuant to the definition of
"Disability" set forth below), it may give to the Employee written notice of its
intention to terminate the Employee's employment. In such event, the Employee's
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by the Employee (the "Disability Effective Date"),
provided that, within the 30 days after such receipt, the Employee shall not
have returned to full-time performance of the Employee's duties. For purposes of
this Agreement, "Disability" means disability which, at least 26 weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Employee or the Employee's
legal representative (such agreement as to acceptability not to be withheld
unreasonably).

        (b)    Cause.    During the Employment Period, the Company may terminate
the Employee's employment for Cause (as provided in the Employment Agreement).

        (c)    Good Reason.    During the Employment Period, the Employee's
employment may be terminated by the Employee for Good Reason. For purposes of
this Agreement, "Good Reason" means:

        (i)    the assignment to the Employee of any duties inconsistent in any
respect with the Employee's position (including status, offices, titles and
reporting requirements) or the Employment Agreement, authority, duties or
responsibilities as contemplated by Section 4(a) of this Agreement or the
Employment Agreement, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Employee;

        (ii)   any failure by the Company to comply with any of the provisions
of Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Employee;

        (iii)  the Company's requiring the Employee to be based at any office or
location other than that described in Section 4(a)(i)(B) hereof, except for
travel reasonably required in the performance of the Employee's
responsibilities;

        (iv)  any purported termination by the Company of the Employee's
employment otherwise than as expressly permitted by this Agreement or the
Employment Agreement; or

        (v)   any failure by the Company to comply with and satisfy
Section 1l(c) of this Agreement.

        For purposes of this Section 5(c), any good faith determination of "Good
Reason" made by the Employee shall be conclusive.

        (d)    Notice of Termination.    During the Employment Period, any
termination by the Company for Cause or by the Employee for Good Reason shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 12(b) of this Agreement. For purposes of this Agreement,
a "Notice of Termination" means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee's employment under the provision so indicated and
(iii) if the Date of Termination is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than
fifteen (15) days after the giving of such notice). The failure by the Employee
to set forth in the Notice of

5

--------------------------------------------------------------------------------



Termination any fact or circumstance which contributes to a showing of Good
Reason shall not waive any right of the Employee hereunder or preclude the
Employee from asserting such fact or circumstance in enforcing his rights
hereunder.

        (e)    Date of Termination.    During the Employment Period, "Date of
Termination" means the date of receipt of the Notice of Termination or any later
date specified therein, as the case may be; provided, however, that (i) if the
Employee's employment is terminated by the Company other than for Cause or
Disability, the Date of Termination shall be the date on which the Company
notifies the Employee of such termination and (ii) if the Employee's employment
is terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Employee or the Disability Effective Date, as the case
may be.

6.Obligations of the Company upon Termination.

        (a)    Death.    If the Employee's employment is terminated during the
Employment Period by reason of the Employee's death, this Agreement shall
terminate without further obligations to the Employee's legal representatives
under this Agreement, other than those obligations specifically provided for in
this Agreement or the Employment Agreement (which shall be paid in accordance
with their terms) and obligations accrued or earned and vested (if applicable)
by the Employee as of the Date of Termination, which shall include for this
purpose (i) the Employee's full Base Salary through the Date of Termination at
the rate in effect on the Date of Termination or, if higher, at the highest rate
in effect at any time from the start of the 90-day period preceding the
Effective Date through the Date of Termination (the "Highest Base Salary"),
(ii) the product of the Annual Bonus paid to the Employee for the last full
fiscal year and a fraction, the numerator of which is the number of days in the
current fiscal year through the Date of Termination, and the denominator of
which is 365 and (iii) any compensation previously deferred by the Employee
(together with any accrued interest thereon) and not yet paid by the Company and
any accrued vacation pay not yet paid by the Company (such amounts specified in
clauses (i), (ii) and (iii) are hereinafter referred to as "Accrued
Obligations"). All such Accrued Obligations shall be paid to the Employee's
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination. In the event that the benefits hereunder are greater
than those provided in the Employment Agreement in the event of death, the
benefits hereunder shall be paid superceding the provisions of the Employment
Agreement, otherwise the provisions of the Employment Agreement shall govern.
Anything in this Agreement to the contrary notwithstanding, the Employee's
family shall be entitled to receive benefits at least equal to the most
favorable benefits provided by the Company and any of its subsidiaries to
surviving families of employees of the Company and such subsidiaries under such
plans, programs, practices and policies relating to family death benefits, if
any, in accordance with the most favorable plans, programs, practices and
policies of the Company and its subsidiaries in effect at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Employee and/or the Employee's family, as in effect on the date of the
Employee's death with respect to the Employee.

        (b)    Disability.    If the Employee's employment is terminated by
reason of the Employee's Disability, this Agreement shall terminate without
further obligations to the Employee, other than those obligations accrued or
earned and vested (if applicable) by the Employee as of the Date of Termination,
including for this purpose, all Accrued Obligations. All such Accrued
Obligations shall be paid to the Employee in a lump sum in cash within 30 days
of the Date of Termination. In the event that benefits payable hereunder in the
event of termination due to Employee's Disability are greater than those payable
under the Employment Agreement, the provisions of this Agreement shall govern
and supercede the provisions of the Employment Agreement, otherwise, the
provisions of the Employment Agreement shall govern. Anything in this Agreement
to the contrary notwithstanding, the Employee shall be entitled after the
Disability Effective Date to receive disability and other benefits at least
equal to the most favorable of those provided by the

6

--------------------------------------------------------------------------------






Company and its subsidiaries to disabled employees and/or their families in
accordance with such plans, programs, practices and policies relating to
disability, if any, in accordance with the most favorable plans, programs,
practices and policies of the Company and its subsidiaries in effect at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Employee and/or the Employee's family, as in effect at any time
thereafter prior to the Disability Effective Date with respect to the Employee.

        (c)    Cause; Other than for Good Reason.    If the Employee's
employment shall be terminated for Cause, this Agreement shall terminate without
further obligations to the Employee. If the Employee terminates employment other
than for Good Reason, this Agreement shall terminate without further obligations
to the Employee, other than those obligations accrued or earned and vested (if
applicable) by the Employee through the Date of Termination, including for this
purpose, all Accrued Obligations. All such Accrued Obligations shall be paid to
the Employee in a lump sum in cash within 30 days of the Date of Termination.

        (d)    Good Reason; Other Than for Cause or Disability.    If, during
the Employment Period, the Company shall terminate the Employee's employment
other than for Cause, Disability, or death (including termination without cause
as provided in the Employment Agreement), or if the Employee shall terminate his
employment for Good Reason and the Employee executes, and does not revoke, a
written release, substantially in the form then used by the Company for its
executives generally, of any and all claims against the Company and all related
parties with respect to all matters arising out of the Employee's employment by
the Company (other than any entitlements under the terms of this Agreement or
under any other plans or programs of the Company in which the Employee
participated and under which the Employee has accrued a benefit), or the
termination thereof,

        (i)    the Company shall pay to the Employee in a lump sum in cash
within 30 days after the Date of Termination the aggregate of the following
amounts:

        (A)  to the extent not theretofore paid, the Employee's Highest Base
Salary through the Date of Termination; and

        (B)  the product of (x) the Annual Bonus paid to the Employee for the
last full fiscal year (if any) ending during the Employment Period or, if
higher, the Annual Bonus paid to the Employee for the last full fiscal year
prior to the Effective Date (as applicable, the "Recent Bonus") and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination and the denominator of which is 365; and

        (C)  the product of (x) 1.0 and (y) the sum of (i) the Highest Base
Salary and (ii) the Recent Bonus; and

        (D)  in exchange for the Employee's obligations under Section 10 of this
Agreement, the product of (x) 1.0 and (y) the sum of (i) the Highest Base Salary
and (ii) the Recent Bonus; and

        (E)  in the case of compensation previously deferred by the Employee,
all amounts previously deferred (together with any accrued interest thereon) and
not yet paid by the Company, and any accrued vacation pay not yet paid by the
Company; and

        (F)  the Employee shall be entitled to receive a lump-sum cash payment
equal to the amount which the Company would have credited to the Employees
Company Contribution Account under the Company's Executive Deferred Compensation
Plan (the "Deferred Compensation Plan") during the remainder of the Employment
Period if during the remainder of the Employment Period the Employee had
deferred under the

7

--------------------------------------------------------------------------------






Deferred Compensation Plan the average amount of deferral the Employee had
elected with respect to the Employee's Compensation for the 12 months
immediately preceding the Date of Termination and if the Employee's annual
Compensation during the Employment Period were equal to the sum of the
Employee's Highest Base Salary and Recent Bonus.

        (ii)   for the remainder of the Employment Period, or such longer period
as the Employment Agreement or any plan, program, practice or policy may
provide, the Company shall continue benefits to the Employee and/or the
Employee's family at least equal to those which would have been provided to them
in accordance with the plans, programs, practices and policies described in
Sections 4(b)(iv) and (vi) of this Agreement if the Employee's employment had
not been terminated, including health insurance and life insurance, in
accordance with the most favorable plans, practices, programs or policies of the
Company and its subsidiaries during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Employee, as in effect at any time
thereafter prior to termination with respect to the Employee and for purposes of
eligibility for retiree benefits pursuant to such plans, practices, programs and
policies, the Employee shall be considered to have remained employed until the
end of the Employment Period and to have retired on the last day of such period.

        7.    Non-exclusivity of Rights.    During and after the Employment
Period, nothing in this Agreement shall prevent or limit the Employee's
continuing or future participation in any benefit, bonus, incentive or other
plans, programs, policies or practices provided by the Company or any of its
subsidiaries and for which the Employee may qualify, nor shall anything herein
limit or otherwise affect such rights as the Employee may have under any stock
option or other agreements with the Company or any of its subsidiaries. Amounts
which are vested benefits or for which the Employee is otherwise entitled to
receive under any plan, policy, practice or program of the Company or any of its
subsidiaries at or subsequent to the Date of Termination shall be payable in
accordance with such plan, policy, practice or program.

        8.    Full Settlement.    The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Employee or others except as specifically provided herein. In no event shall the
Employee be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Employee under any of the provisions
of this Agreement and it is agreed that the Company shall not have any right of
set off for amounts due hereunder should Employee obtain such other employment.
The Company and Employee mutually consent to the resolution by arbitration, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association, to be held in Las Vegas, Nevada, of all
claims or controversies arising out of this Agreement other than a claim for
equitable relief or seeking an injunction. The Company shall pay the fees and
costs of the arbitrator and all other costs in connection with any arbitration,
including reasonable legal fees and expenses, unless the arbitrator shall
determine that such claim or controversy was without reasonable basis or that
payment of such legal fees and expenses would otherwise be unfair to the
Company.

        9.    Certain Additional Payments by the Company.    

        (a)   Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment or distribution by the
Company to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the "Payment"), would constitute an "excess parachute payment" within
the meaning of Section 280G of the Code, the Employee shall be paid an
additional amount (the

8

--------------------------------------------------------------------------------



"Gross-Up Payment") such that the net amount retained by the Employee after
deduction of any excise tax imposed under Section 4999 of the Code, and any
federal, state and local income and employment tax and excise tax imposed upon
the Gross-Up Payment shall be equal to the Payment. For purposes of determining
the amount of the Gross-Up Payment, the Employee shall be deemed to pay federal
income tax and employment taxes at the highest marginal rate of federal income
and employment taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Employee's residence (or, if greater,
the state and locality in which the Employee is required to file a nonresident
income tax return with respect to the Payment) on the Termination Date, net of
the maximum reduction in federal income taxes that may be obtained from the
deduction of such state and local taxes.

        (b)   All determinations to be made under this Section 9 shall be made
by the Company's independent public accountant immediately prior to the Change
of Control (the "Accounting Firm"), which firm shall provide its determinations
and any supporting calculations both to the Company and the Employee within
10 days of the Termination Date. Any such determination by the Accounting Firm
shall be binding upon the Company and the Employee. Within five days after the
Accounting Firm's determination, the Company shall pay (or cause to be paid) or
distribute (or cause to be distributed) to or for the benefit of the Employee
such amounts as are then due to the Employee under this Agreement.

        (c)   The Employee shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment (taking into account any amounts theretofore
already paid by the Company). Such notification shall be given as soon as
practicable but no later than ten business days after the Employee knows of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. The Employee shall not pay such claim
prior to the expiration of the thirty-day period following the date on which it
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Employee in writing prior to the expiration of such period that it desires
to contest such claim, the Employee shall:

        (i)    give the Company any information reasonably requested by the
Company relating to such claim;

        (ii)   take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;

        (iii)  cooperate with the Company in good faith in order to effectively
contest such claim; and

        (iv)  permit the Company to participate in any proceedings relating to
such claim, provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Employee harmless,
on an after-tax basis, for any Excise Tax, income tax or employment tax,
including interest and penalties, with respect thereto, imposed as a result of
such representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 9, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Employee to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Employee agrees
to prosecute such contest to a determination before any administrative

9

--------------------------------------------------------------------------------






tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided further, however, that if the
Company directs the Employee to pay such claim and sue for a refund the Company
shall advance the amount of such payment to the Employee, on an interest-free
basis and shall indemnify and hold the Employee harmless, on an after-tax basis,
from any Excise Tax, income tax or employment tax, including interest or
penalties with respect thereto, imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided further
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Employee with respect to which such contested amount
is claimed to be due is limited solely to such contested amount. Furthermore,
the Company's control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

        (d)   If, after the receipt by the Employee of an amount advanced by the
Company pursuant to this Section, the Employee becomes entitled to receive any
refund with respect to such claim, the Employee shall (subject to the Company's
complying with the requirements of subsection (b)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Employee of an
amount advanced by the Company pursuant to this Section, a determination is made
that the Employee shall not be entitled to any refund with respect to such claim
and the Company does not notify the Employee in writing of its intent to contest
such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

        (e)   All of the fees and expenses of the Accounting Firm in performing
the determinations referred to in subsections (b) and (c) above shall be borne
solely by the Company. The Company agrees to indemnify and hold harmless the
Accounting Firm of and from any and all claims, damages and expenses resulting
from or relating to its determinations pursuant to subsections (b) and
(c) above, except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of the Accounting Firm.

        10.    Confidential Information; Non-solicitation;
Non-competition.    In exchange for the Company agreeing to the payment to the
Employee provided under subsection (d)(i)(D) of Section 6, the Employee agrees
as follows:

        (a)   The Employee shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data, customer
information, supplier information, cost and pricing information, marketing and
sales techniques, strategies and programs, computer programs and software and
financial information relating to the Company or any of its affiliated companies
and their respective businesses that the Employee obtains during the Employee's
employment by the Company or any of its affiliated companies and that is not
public knowledge (other than as a result of the Employee's violation of this
subsection (a) of Section 10) ("Confidential Information"). The Employee shall
not communicate, divulge or disseminate Confidential Information at any time
during or after the Employee's employment with the Company, except in the good
faith performance of his duties hereunder, with the prior written consent of the
Company or as otherwise required by law or legal process. In no event shall an
asserted violation of the provisions of this paragraph (a) of Section 10
constitute a basis for deferring or withholding any amounts otherwise payable to
the Employee under this Agreement.

        (b)   For a period of one year after the expiration or termination of
the Employee's employment with the Company, the Employee will not, except with
the prior written consent of the

10

--------------------------------------------------------------------------------






Board, directly or indirectly, own, manage, operate, join, control, finance or
participate in the ownership, management, operation, control or financing of, or
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or use or permit Employee's name
to be used in connection with, any business or enterprise which is engaged in
any business that is competitive with any business or enterprise in which the
Company is engaged at the Date of Termination or expiration of the Employment
Period. In addition, the Employee agrees that he will not, for a period of two
years after the expiration or termination of the Employee's employment with the
Company, without the prior written consent of the Company, whether directly or
indirectly, employ, whether as an employee, officer, director, agent, consultant
or independent contractor, or solicit the employment of, any managerial or
higher level person who is or at any time during the previous twelve months was
an employee, representative, officer or director of the Company or any of its
subsidiaries.

        (c)   The Employee acknowledges and agrees that the restrictions
contained in this Section are reasonable and necessary to protect and preserve
the legitimate interests, properties, goodwill and business of the Company, that
the Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Company should
the Employee breach any of those provisions. Employee represents and
acknowledges that (i) the Employee has been advised by the Company to consult
Employee's own legal counsel in respect of this Agreement, and (ii) that the
Employee has had full opportunity, prior to execution of this Agreement, to
review thoroughly this Agreement with the Employee's counsel. The Employee
further acknowledges and agrees that a breach of any of the restrictions in this
Section cannot be adequately compensated by monetary damages. The Employee
agrees that the Employee's right to the payments specified above in
consideration for his undertakings under this Section shall be forfeited and
Company shall be entitled to preliminary and permanent injunctive relief,
without the necessity of proving actual damages, as well as an equitable
accounting of all earnings, profits and other benefits in the event of any
violation of this Section, which rights shall be cumulative and in addition to
any other rights or remedies to which the Company may be entitled; provided,
however, that the foregoing remedies shall be conditioned upon the Company
providing the Employee with at least 30 days written notice of its good faith
belief that a violation of the Employee's undertakings hereunder has occurred
and Employee failing to cease any such prohibited activity within 30 days after
such written notice is given. In the event that any of the provisions of this
Section should ever be adjudicated to exceed the time, geographic, service, or
other limitations permitted by applicable law in any jurisdiction, it is the
intention of the parties that the provision shall be amended to the extent of
the maximum time, geographic, service, or other limitations permitted by
applicable law, that such amendment shall apply only within the jurisdiction of
the court that made such adjudication and that the provision otherwise be
enforced to the maximum extent permitted by law. The Employee irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising out of this Section, including without limitation, any action commenced
by the Company for preliminary and permanent injunctive relief and other
equitable relief, may be brought in the United States District Court for the
District of Nevada, or if such court does not have jurisdiction or will not
accept jurisdiction, in any court of general jurisdiction in Las Vegas, Nevada,
(ii) consents to the non-exclusive jurisdiction of any such court in any such
suit, action or proceeding, and (iii) waives any objection which the Employee
may have to the laying of venue of any such suit, action or proceeding in any
such court. The Employee also irrevocably and unconditionally consents to the
service of any process, pleadings, notices or other papers in a manner permitted
by the notice provisions of Section 12 hereof.

        11.    Successors.    

        (a)   This Agreement is personal to the Employee and without the prior
written consent of the Company shall not be assignable by the Employee otherwise
than by will or the laws of descent

11

--------------------------------------------------------------------------------



and distribution. This Agreement shall inure to the benefit of and be
enforceable by the Employee's legal representatives.

        (b)   This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

        (c)   The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

        12.    Miscellaneous.    

        (a)   This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to principles of
conflict of laws. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

        (b)   All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Employee:
Bernard E. DeLury, Jr.
807 Sterling Place
Brigantine, NJ 08203

If to the Company:
Caesars Entertainment, Inc.
3930 Howard Hughes Parkway
Las Vegas, NV 89109
Attention: President and Chief Executive Officer

        or to such other address as either party shall have furnished to the
other in writing in accordance herewith. Notice and communications shall be
effective when actually received by the addressee.

        (c)   The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

        (d)   The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

        (e)   The Employee's failure to insist upon strict compliance with any
provision hereof shall not be deemed to be a waiver of such provision or any
other provision thereof.

        (f)    The Employee and the Company acknowledge that, except as may be
otherwise provided in the Employment Agreement, the employment of the Employee
by the Company is "at will", and, prior to the Effective Date, may be terminated
by either the Employee or the Company at any time. Upon a termination of the
Employee's employment or upon the Employee's ceasing to be an officer of the
Company, in each case, prior to the Effective Date, there shall be no further
rights under this Agreement.

12

--------------------------------------------------------------------------------






        (g)   The Company represents and warrants that; (i) it is fully
authorized and empowered to enter into this Agreement; (ii) its Board of
Directors has approved this Agreement and (iii) the performance of its
obligations under this Agreement will not violate any agreement between it and
any other person, firm or organization.

        (h)   This Agreement may be executed in two or more counterparts and by
facsimile, all of which when taken together shall constitute a signed agreement.

13

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Employee has hereunto set his hand and, pursuant
to the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.


 
 
 
 
        CAESARS ENTERTAINMENT, INC.
 
 
 
 
  Attest: /s/  ILLEGIBLE      

--------------------------------------------------------------------------------

     
 
 
 
 
    Assistant Secretary

--------------------------------------------------------------------------------

(Assistant) Secretary      
 
 
 
 
        By: /s/  WALLACE R. BARR      

--------------------------------------------------------------------------------

Wallace R. Barr
President and Chief Executive Officer
 
 
 
 
        EMPLOYEE:
 
 
 
 
        /s/  BERNARD E. DELURY, JR.      

--------------------------------------------------------------------------------

Bernard E. DeLury, Jr.

14

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.5



CHANGE OF CONTROL AGREEMENT
